DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." 
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support (page No., paragraph No., etc.) for such amendments and accompanying remarks/arguments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10607677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments (hereinafter “arguments”) filed 7/6/2021 have been fully considered but they are not persuasive. Page 9 of the arguments provides in summary an allegation that “Kawashima does not provide details about how the reference signal is generated. Thus, Kawashima does not teach or suggest "sharing a charge between the first digit line and the second digit line based at least in part on the first digit line comprising the first voltage and the second digit line comprising the second voltage" or "storing a reference voltage that is based at least in part on the charge shared between the first digit line and the second digit line," as recited in amended independent claim 1.” As found in at least [0061] in the teachings of Kawashima, “Further, memory cells that supply a reference potential for determining the data stored in the memory cells connected to the bit line BLi are connected to bit lines BLref, xBLref. Here, the bit lines BLref, xBLref are bit lines in a complementary relationship.” (emphasis added) Such memory cells are CP2 and CP3 in at least FIG. 5. These memory cells are ferroelectric capacitors, see at least [0063]. Fundamental knowledge of the operation of capacitors at large teaches that they are passive components that in the absence of an electrical charge applied to them are simply devoid of any such charge whatever. They store electrical charge that is first applied to them, and this electrical charge is held in them 
Moreover, as found in at least FIG. 5 and at least [0065]: “A reference level generation unit 52 generates the reference level on the basis of the charges read from the memory cells connected to the bit line BLref and the bit line xBLref, and outputs it. These charges are applied by BLref and xBLref and made effective as submitted in the fundamental analysis above. Therefore, capacitors CP2 and CP3 in at least FIG. 5 are coupled to voltage sources that provide VDD and/or GND through digit lines BLref and xBLref. And as found in at least [0065] Vref 52 in at least FIG. 5 provides an output that is based on sharing a charge between the first digit line BLref and the second digit line xBLref based at least in part on the first digit line comprising the first voltage (one of Vdd and GND) and the second digit line comprising the second voltage (one of the other of VDD and GND). And finally Vref 52 in at least FIG. 5, in order to provide such output, reference voltage, to 51-o, 51-m in at least FIG. 5 necessarily stores such output, such reference voltage; should such reference voltage not be stored, 51-o and 51-m could not do a sense amplifier (comparison) between such reference voltage and values 
Similar analysis as found above is applied to the teachings of Hirano: as found in at least FIG. 1, DC1 and DC0 are capacitive charge storing elements that are fed such charge from voltage sources through digit lines BL and /BL. And DCP stores a reference voltage based on the charge on digit lines BL and /BL, which are coupled to charge storing elements DC1 and DC0. 
Allowable Subject Matter
Claim(s) 11-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: regarding claim 11: wherein coupling the first memory cell to the first voltage source is based at least in part on activating a first switching component to selectively couple the first memory cell to a first digit line and activating a second switching component to couple the first voltage source to the first digit line, and regarding claim 12: wherein coupling the second memory cell to the second voltage source is based at least in part on activating a third switching component to couple the second memory cell to a second digit line and activating a fourth switching component to couple the second voltage source to the second digit line.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Publication No. 20150235689 to Kawashima (“Kawashima”).
As to claim 1, Kawashima teaches A method (the method inherently taught by the apparatus), comprising: coupling a first capacitor of a memory device with a first voltage source (As found in at least FIG. 5: capacitor CP2 of memory device, the whole of FIG. 5 or also 10 as found in at least FIG. 1, coupled to voltage source BLref); coupling a second capacitor of the memory device with a second voltage source different than the first voltage source (As found in at least FIG. 5: capacitor CP3 of memory device, the whole of FIG. 5 or also 10 as found in at least FIG. 1, coupled to voltage source xBLref); 
Section two (2) above in this Office action is referenced herein fully and completely.
As to claim 16, while the method is inherently taught by the apparatus, Kawashima, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: applying a first voltage to a first digit line of an array of memory cells; applying a second voltage to a second digit line of the array of memory cells, wherein the second voltage is different from the first voltage; coupling the first digit line with the second digit line based at least in part on applying the first voltage and the second voltage; and generating a reference voltage based at least in part on coupling the first digit line with the second digit line (As found in at least FIG. 5: first and second complementary digit lines, BLref and xBLref (one having a value different and complementary to the other); 
Section two (2) above in this Office action is referenced herein fully and completely.
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Patent No. 5751628 to Hirano et al. (“Hirano”).
As to claim 1, Hirano teaches A method, comprising: coupling a first capacitor of a memory device with a first voltage source; coupling a second capacitor of the memory device with a second voltage source different than the first voltage source; determining a first voltage of the first capacitor and a second voltage of the second capacitor based at least in part on coupling the first capacitor with the first voltage source and coupling the second capacitor with the second voltage source; and storing a reference voltage that is based at least in part on the first voltage and the second voltage (As found in at least FIG. 1, Column 3, lines 20-24: first and second capacitors DC1 and DC0 of a memory device, the whole of FIG. 1, DC1 coupled to voltage source BL and DC0 coupled to voltage source /BL; charge potential on BL is stored on DC1, thus a voltage on DC1 is a deterministic voltage; similarly, charge potential on /BL is stored on DC0, thus a voltage on DC0 is a deterministic voltage; and voltage reference DCP is based on voltage BL and /BL, and since DC1 and DC0 are charge storage capacitors, the voltage therefrom is stored therein).
Section two (2) above in this Office action is referenced herein fully and completely.
claim 16, while the method is inherently taught by the apparatus, Hirano, nonetheless teaches the claimed invention as set forth in the rejection to claim 1 above: applying a first voltage to a first digit line of an array of memory cells; applying a second voltage to a second digit line of the array of memory cells, wherein the second voltage is different from the first voltage; coupling the first digit line with the second digit line based at least in part on applying the first voltage and the second voltage; and generating a reference voltage based at least in part on coupling the first digit line with the second digit line (As found in at least FIG. 1: first and second complementary digit lines, BL and /BL (one having a value different and complementary to the other); coupling the digit lines at DCP to generate a reference voltage DCP based on the coupling of BL and /BL).
Section two (2) above in this Office action is referenced herein fully and completely.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication US Publication No. 20150235689 to Kawashima (“Kawashima”) and/or US Patent No. 5751628 to Hirano et al. (“Hirano”) in view of U.S. Patent/Publication No. 20180012642 to Rodrigues-Latorre  (“Rodriguez”).  
 claim 6, see rejection to at least claim 1 in reference to the rejection in view of teachings of Kawashima; or see rejection to at least claim 1 in reference to the rejection in view of teachings of Hirano; moreover, while neither Kawashima not Hirano may expressly teach wherein the charge is shared based at least in part on shorting the first digit line to the second digit line, the teachings of Rodriguez complement, relevantly, such teachings; for example, at least FIGS. 6A-6B and 7A, relevantly teach first and second capacitors  612 and 616 coupled to first and second digit lines BL and/BL; and wherein the charge is shared based at least in part on shorting the first digit line to the second digit line as found in at least FIG. 7A: digit lines BL and /BL are shorted together in part when 712 and 714 are enabled; as found in at least [0032]: “At time t2, when the difference voltage is sufficiently developed at the sense amplifier, complementary sense amplifier enable signal /SAEN goes low to turn on P-channel transistor 700 and apply a positive voltage from power supply VDD to the common source terminal of P-channel transistors 716 and 720. This positive voltage provides some initial amplification of the difference voltage;” that is, because the charge on BL and /BL is initially combined, the voltage difference between them is not developed. This is similar to FIG. 6 in the drawings of the present Application where 115-b and 115-c are shorted together in part when 605-b and 605-a are enabled.
Kawashima and/or Hirano and Rodriguez are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices that may comprise capacitive storage devices.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kawashima and/or Hirano as set forth above 
Therefore, it would have been obvious to combine Kawashima and/or Hirano with Rodrigues to make the above modification.
Claim(s) 2-4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication US Publication No. 20150235689 to Kawashima (“Kawashima”) and/or US Patent No. 5751628 to Hirano et al. (“Hirano”) in view of U.S. Patent/Publication No. 5218566 to Papaliolios  (“Papaliolios”).  
As to claim 2, while Kawashima and/or Hirano teach wherein the reference voltage is stored as set forth in the rejection to claim 1 above, at least Papaliolios teaches activating a first switching component that is in electronic communication with the first capacitor and the second capacitor; and activating a second switching component that is in electronic communication with the first capacitor and the second capacitor, wherein the reference voltage is stored based at least in part on activating the first switching component and the second switching component (As found in at least FIG. 3: first and second switches 62 and 64 in electrical communication with the first and second capacitors 40 and 44).
claim 3, Kawashima, Hirano and Papaliolios teach detecting a trigger condition; and activating a first selection component in electronic communication with the first capacitor and the first voltage source and a second selection component in electronic communication with the second capacitor and the second voltage source is based at least in part on detecting the trigger condition (As found in at least FIG. 5 in Kawashima: first and second selection components NT2, NT3 electrically connected to first and second capacitors CP2 and CP3 and first and second  voltage sources BLref and xBLref; similarly, Hirano teaches in at least FIG. 1: first and second selection components QnD1 and QnD0 electrically connected to first and second capacitors DC1 and DC0 and first and second  voltage sources BL and /BL; Papaliolios similarly teaches in at least FIG. 3: first and second selection components 42 and 46 electrically connected to first and second capacitors 40 and 44 and first and second  voltage sources BL and /BL; wherein in all three references the trigger condition is set forth as a threshold operation: read and/or write on the memory device via word lines WL).
As to claim 4, see rejection to at least claim 3: wherein in all three references the trigger condition is set forth as a threshold operation: read and/or write on the memory device via word lines WL.
As to claim 17, at least Papaliolios teaches the reference voltage is based at least in part on a voltage difference between the first voltage and the second voltage (As found in at least FIG. 3: Vref is based on the difference between first and second voltages on BL and /Bl, respectively as enabled by the on-condition of 62 and 64). Similar analysis applies to the teachings of Kawashima in at least FIG. 5 and teachings of Hirano in at least FIG. 1.
claim 18, at least Kawashima teaches determining a logic state stored on a memory cell of the array of memory cells based at least in part on the reference voltage (As found in at least FIG. 5, based on reference voltage Vref (52) logic state of memory cell, such as CP1, in the array (the whole of FIG. 5) is determined: note that SAO compares Vref with BL0 to output a logic state).
As to claim 19, at least Kawashima teaches activating one or more switching components that are in electronic communication with the first digit line and the second digit line, wherein coupling the first digit line with the second digit line is based at least in part on activating the one or more switching components (As found in at least FIG. 5: activating switches (unlabeled, but similar to NT4) couples digit lines BLref and xBLref at 52). Similar analysis is applicable to the teachings of at least Hirano in at least FIG. 3: activating switches 62 and 64 couples digit lines BL and /BL.
As to claim 20, at least Kawashima teaches coupling a first memory cell of the array of memory cells with the first digit line; and coupling a second memory cell of the array of memory cells with the second digit line, wherein applying the first voltage and the second voltage is based at least in part on coupling the first memory cell with the first digit line and coupling the second memory cell with the second digit line (At least FIG. 5 teaches, under a most reasonable interpretation, coupling first and second memory cells CP2 and CP3, respectively to first and second digit lines through NT2 and NT3, wherein first and second voltages based on coupling therefrom).
Claim(s) 7-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication US Publication No. 20150235689 to Kawashima (“Kawashima”) and/or US Patent No. 5751628 to Hirano et al. (“Hirano”) in 
As to claim 7, at least Papaliolios teaches the reference voltage signal is based at least in part on a voltage difference between the first portion stored on the first memory cell and the second portion stored on the second memory cell (As set forth in at least FIG. 3: Vref is based at least on portion stored on memory cell 40 and portion stored in memory cell 44; portions come together as Vref).
Similar analysis is conveyed by teachings found in Kawashima, FIG. 5, and Hirano, FIG. 1.
As to claim(s) 8-9, see rejection to at least claim 1.
As to claim 10, as found in at least Kawashima, wherein at least one of the first voltage source or the second voltage source is a virtual ground (As set forth in at least [0064], [0067]: one of complementary voltage sources BL and xBL (BLi) is set to ground, GND).
As to claim 13, see rejection to at least claim 4: identifying the whole of the reference voltage includes identifying its first and second components and the refresh condition is set forth as a threshold operation: read and/or write on the memory device via word lines WL.
As to claim 14, see rejection to at least claim(s) 6 and 13; storing the whole of the reference voltage necessarily includes storing its first and second components. 
As to claim 15, see rejection to at least claim 6, 13 and 14; moreover, it is inherent that a given temperature is associated with any memory cells, be it the first and/or the second memory cells at any and all times; and a number of access .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication US Publication No. 20150235689 to Kawashima (“Kawashima”) and/or US Patent No. 5751628 to Hirano et al. (“Hirano”) in view of U.S. Patent/Publication No. 5218566 to Papaliolios (“Papaliolios”), and further in view of US Publication No. 20110051495 to Ito (“Ito”).
As to claim 5, while Kawashima and Hirano and Papaliolios teach the claimed reference voltage as set forth in at least the rejection to claim 1, at least Ito, relevantly and complementarily, teaches storing an output of an analog-to-digital converter that is in electronic communication with a first digit line coupled with the first capacitor and a second digit line coupled with the second capacitor as the reference voltage (As found in at least FIG. 2 and [0029], an output of an A/D is reference voltage VREF, a non-transitory signal to be actively used).
Kawashima and/or Hirano as modified and Ito are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory devices that may comprise capacitive storage devices.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kawashima and/or Hirano as modified as set forth above in this Office action and as found in the references with the relevant and complementary teachings of Ito also as set forth above in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art and as found in the teachings of Ito as found in at least FIG. 3 
Therefore, it would have been obvious to combine Kawashima and/or Hirano with Papaliolios with Ito to make the above modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8228707: device and method thereof comprising first and second capacitors coupled to first and second digit lines, these coupled to voltage sources, reference voltage generation .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827